DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 16/679,996 on January 20, 2022. Please note Claims 1-5, 7-11, 13-16, 18 and 19 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-5, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee
	( US 2013/0127924 A1 ) in view of Kim et al. ( US 2019/0206299 A1 ).

	Lee teaches in Claim 1:
( Figure 1, [0003] discloses a display device ) comprising: 
a display panel comprising a plurality of pixels ( Figure 1, [0038] discloses a display unit 10 with a plurality of pixels PX ); 
a controller ( Figure 1, [0031] discloses a controller 50 ) configured to determine and set an initialization driving power voltage of the display panel ( Figure 12, [0058], [0035] discloses selecting luminance control and based on this, determining gamma data, DATA2, the video data signal, etc. In conjunction with these gamma aspects, ELVDD, ELVSS, are also set/determined and this makes up the driving current applied to the pixels (read all of these factors as an initialization driving power voltage as the limitation is not well defined). To clarify, see steps S21-S24 which detail the setting of these initial parameters ), configured to set an off ratio based on the determined initialization driving power voltage of the display panel after the determined initialization driving power voltage is set ( Figures 8 and 12, [0114], [0082] discloses aspects of the light emission duty ratio controller 509 and notably, setting the off periods shown in Figure 9, etc. This is done with the luminance parameters in mind (read as setting an off ratio after the determined initialization driving power voltage is set) ) and configured to control emission of the plurality of pixels corresponding to the off ratio; and an emission driver configured to generate an emission control signal based on the off ratio and configured to apply the emission control signal to the plurality of pixels ( Figure 10, [0097]-[0099] disclose the emission signals with the off periods/pulses, notably PW1 to PW7. This is applied to the emission control lines, as noted in Figure 1, [0032] ), 
wherein different initialization driving power voltages are determined based on luminances and chromaticities [of a plurality of display panels] ( As noted above, the luminance factors detailed in Figure 12 are analyzed and this determines the values of the gamma voltages, driving current, ELVDD/ELVSS, etc (these factors make up the initialization driving voltage). Also, please note the combination with Kim below ), and 
wherein the off ratio is equal to a ratio of a period in which an emission control signal having a turn-off level is supplied to a frame period ( Figure 10, [0097] discloses the off period/pulse is when the emission pulse is not emitting, i.e. turn-off level during the frame period ); but

Lee does not explicitly teach “of a plurality of display panels” to be used in the determination. To clarify, the claim language does not well enough define the relationship of the plurality of display panels to how the initialization driving power voltages are determined and teaching of a plurality of display panels which can measure variations and compensate accordingly (as described below) would be enough to satisfy this claim limitation.

However, in the same field of endeavor, display systems, Kim teaches of a tiled display with a plurality of displays PNL1 to PNL12, ( Kim, Figure 1, [0031] ). Kim extrapolates this concept to variations (also in color coordinates) between panels themselves, ( Kim, Figure 6, [0046], [0062] ). Luminance and color coordinate variations (read as luminance and chromaticity aspects) are determined between the various panels and compensation is provided. One such compensation is taught in [0052]-[0055] in which the driving voltage applied to VSS/VDD is adjusted, as well as a sensing line. As combined with Lee, who also teaches of compensation in light of color coordinates and brightness, the technique can be applied to a tiled display.



	Lee and Kim teach in Claim 2:
	The display device of claim 1, wherein the controller comprises: a driving power voltage determiner configured to determine the initialization driving power voltage of the display panel based on a luminance and a chromaticity of the display panel; and an off ratio determiner configured to determine the off ratio corresponding to the initialization driving power voltage of the display panel. ( The combination teaches of determining the correct luminance settings and the proper parameters associated with it, such as gamma voltages, ELVDD, ELVSS aspects, etc. Based on the determined luminance levels, the off period/pulse of the emission signal, as shown in Lee’s Figure 10, is determined. Lee teaches of luminance aspects and Kim teaches of both brightness/luminance and coordinate aspects of displays )

	Lee teaches in Claim 3:
	The display device of claim 2, wherein the off ratio determiner is configured to increase the off ratio as a low-potential initialization driving power voltage with respect to the plurality of display panels increases. ( Figure 10, [0097]-[0099] discloses the pulse widths of the off periods are different and this is based on the luminance settings (which again, impacts the driving current, etc) )


	The display device of claim 2, wherein the driving power voltage determiner is configured to determine an offset based on a distribution of initialization driving power voltages with respect to the plurality of display panels, and is configured to determine a final driving power voltage by reflecting the determined offset to the initialization driving power voltage of the display panel. ( The combination teaches to use a plurality of display panels and the specifics of Lee’s determination of the driving current parameters to determine the off period pulse width, etc )

	Lee teaches in Claim 5:
	The display device of claim 4, further comprising a power supply configured to supply power corresponding to the final driving power voltage to the display panel. ( Figure 1, [0031] discloses a power supply for supplying ELVD and ELVSS )

	Lee teaches in Claim 7:
	The display device of claim 1, wherein the emission driver is configured to apply the emission control signal having the turn-off level to the plurality of pixels during a non-emission period in a frame, which is determined by the off ratio, and is configured to apply an emission control signal having a turn-on level to the plurality of pixels during an emission period in the frame, which is determined by the off ratio. ( Figure 10, [0097]-[0099] disclose the emission signals with a turn-on period and an off period (characteristic by the PW1-PW6 pulses). When the emission signal is not emitting, it is in an off period and vice-versa )


	The display device of claim 1, wherein the initialization driving power voltage of the display panel is a low-potential driving power voltage. ( As disclosed above, part of determining the driving current requires the determined luminance level, which impacts the ELVSS voltage, as described in [0031] )

	Lee teaches in Claim 9:
	A method for driving a display device ( Figure 1, [0003] discloses a display device ), the method comprising: 
determining and setting an initialization driving power voltage based on a luminance and a chromaticity of a display panel comprising a plurality of pixels ( Figure 12, [0058], [0035] discloses selecting luminance control and based on this, determining gamma data, DATA2, the video data signal, etc. In conjunction with these gamma aspects, ELVDD, ELVSS, are also set/determined and this makes up the driving current applied to the pixels (read all of these factors as an initialization driving power voltage as the limitation is not well defined). To clarify, see steps S21-S24 which detail the setting of these initial parameters. Figure 1, [0038] discloses a display unit 10 with a plurality of pixels PX ); 
setting an off ratio based on the determined initialization driving power voltage after setting the initialization driving power voltage ( Figures 8 and 12, [0114], [0082] discloses aspects of the light emission duty ratio controller 509 and notably, setting the off periods shown in Figure 9, etc. This is done with the luminance parameters in mind (read as setting an off ratio after the determined initialization driving power voltage is set) ); 
( Figure 10, [0097]-[0099] disclose the emission signals with the off periods/pulses, notably PW1 to PW7. This is applied to the emission control lines, as noted in Figure 1, [0032] ), 
wherein different initialization driving power voltages of a plurality of display panels are determined based on luminances and chromaticities [of the plurality of display panels] ( As noted above, the luminance factors detailed in Figure 12 are analyzed and this determines the values of the gamma voltages, driving current, ELVDD/ELVSS, etc (these factors make up the initialization driving voltage). Also, please note the combination with Kim below ), and 
wherein the off ratio is equal to a ratio of a period in which an emission control signal having a turn-off level is supplied to a frame period ( Figure 10, [0097] discloses the off period/pulse is when the emission pulse is not emitting, i.e. turn-off level during the frame period ); but

Lee does not explicitly teach “of a plurality of display panels” to be used in the determination. To clarify, the claim language does not well enough define the relationship of the plurality of display panels to how the initialization driving power voltages are determined and teaching of a plurality of display panels which can measure variations and compensate accordingly (as described below) would be enough to satisfy this claim limitation.



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the compensation method, as taught by Kim, with the motivation that by correcting across multiple displays, there is no difference in quality between the panels, particularly at the bezel, ( Kim, [0004] ).

	Lee teaches in Claim 10:
	The method of claim 9, wherein the setting of the off ratio comprises increasing the off ratio as a low-potential initialization driving power voltage of the plurality of display panels increases. ( Figure 10, [0097]-[0099] discloses the pulse widths of the off periods are different and this is based on the luminance settings (which again, impacts the driving current, etc) )

	Lee and Kim teach in Claim 11:
( The combination teaches to use a plurality of display panels and the specifics of Lee’s determination of the driving current parameters to determine the off period pulse width, etc )

	Lee teaches in Claim 13:
	The method of claim 9, wherein the applying of the emission control signal comprises: applying the emission control signal having the turn-off level to the plurality of pixels during a non-emission period in a frame, which is determined by the off ratio; and applying an emission control signal having a turn-on level to the plurality of pixels during an emission period in the frame, which is determined by the off ratio. ( Figure 10, [0097]-[0099] disclose the emission signals with a turn-on period and an off period (characteristic by the PW1-PW6 pulses). When the emission signal is not emitting, it is in an off period and vice-versa )

6.	Claims 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee
	( US 2013/0127924 A1 ) in view of Kim et al. ( US 2019/0206299 A1 ) and Park et al.
	( US 2017/0103707 A1 ).

	Lee teaches in Claim 14:
( Figure 1, [0003] discloses a display device ), the method comprising: 
determining and setting initialization driving power voltages of a plurality of display panels [based on luminances and chromaticities of the plurality of display panels] comprising a plurality of pixels ( Figure 12, [0058], [0035] discloses selecting luminance control and based on this, determining gamma data, DATA2, the video data signal, etc. In conjunction with these gamma aspects, ELVDD, ELVSS, are also set/determined and this makes up the driving current applied to the pixels (read all of these factors as an initialization driving power voltage as the limitation is not well defined). To clarify, see steps S21-S24 which detail the setting of these initial parameters. Figure 1, [0038] discloses a display unit 10 with a plurality of pixels PX. As noted above, the luminance factors detailed in Figure 12 are analyzed and this determines the values of the gamma voltages, driving current, ELVDD/ELVSS, etc (these factors make up the initialization driving voltage). Also, please note the combination with Kim below ); 
setting an off ratio with respect to each of the plurality of display panels [based on a respective difference between the common driving power voltage and the initialization driving power voltages] of the plurality of display panels after setting the initialization driving power voltages ( Figures 8 and 12, [0114], [0082] discloses aspects of the light emission duty ratio controller 509 and notably, setting the off periods shown in Figure 9, etc. This is done with the luminance parameters in mind (read as setting an off ratio after the determined initialization driving power voltage is set). Please note the combination below with regards to the plurality of display panels below and how it affects the driving parameters ); 
( Figure 10, [0097]-[0099] disclose the emission signals with the off periods/pulses, notably PW1 to PW7. This is applied to the emission control lines, as noted in Figure 1, [0032] ), 
wherein the off ratio is equal to a ratio of a period in which an emission control signal having a turn-off level is supplied to a frame period ( Figure 10, [0097] discloses the off period/pulse is when the emission pulse is not emitting, i.e. turn-off level during the frame period ); but

Lee does not explicitly teach “of a plurality of display panels” to be used in the determination.

To clarify, the claim language does not well enough define the relationship of the plurality of display panels to how the initialization driving power voltages are determined and teaching of a plurality of display panels which can measure variations and compensate accordingly (as described below) would be enough to satisfy this claim limitation.

However, in the same field of endeavor, display systems, Kim teaches of a tiled display with a plurality of displays PNL1 to PNL12, ( Kim, Figure 1, [0031] ). Kim extrapolates this concept to variations (also in color coordinates) between panels themselves, ( Kim, Figure 6, [0046], [0062] ). Luminance and color coordinate variations (read as luminance and chromaticity aspects) are determined between the various panels and compensation is provided. One such compensation is taught in [0052]-[0055] in which the driving voltage applied to VSS/VDD is adjusted, as well as 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the compensation method, as taught by Kim, with the motivation that by correcting across multiple displays, there is no difference in quality between the panels, particularly at the bezel, ( Kim, [0004] ).

Lee does not explicitly teach of “determining a common driving power voltage with respect to the plurality of display panels based on a distribution of the initialization driving power voltages of the plurality of display panels”.

However, in the same field of endeavor, display driving based on luminance aspects, Park teaches of a power supply 50 providing voltages to a high potential power source voltage ELVDD and a low potential power source voltage ELVSS (read as an initialization driving power voltage). [0052] discloses changes in the color coordinates results in changes to ELVSS for obtaining stable coordinates. [0054] discloses determining an offset value to satisfy the value of ELVSS and is required for stably driving the pixels. Furthermore, Figure 7, [0007], [0082] discloses calculating C-OPR values of the various regions of the display, another factor based on the ELVSS voltage. To clarify, Figure 4, [0054] discloses the offset is determined after ELVSS has been set (read as based on), such as 0.2V to 0.3V (read as setting an off ratio as this is the amount that is required/shifted in order to stably drive the pixels). This amount is then added back to ELVSS. Please note below for aspects of a plurality of display panels.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the driving method, as taught by Park, with the motivation that by determining an offset/common voltage/etc to apply to ELVSS, stable driving can be achieved, ( Park, [0054] ).

	Park teaches in Claim 15:
	The method of claim 14, wherein the common driving power voltage is determined as a lowest value of the initialization driving power voltages of the plurality of display panels. ( [0052] discloses determining minimum values of ELVSS are determined, which still allow for stable color coordinates )

	Park and Kim teach in Claim 16:
	The method of claim 14, wherein the luminances and the chromaticities are determined by at least one of a sample of a light emitting device provided in each of the display panels, a respective kind of the display panels, a respective specification of the display panels, and a respective size of the display panels. ( Park, Figure 4, [0052] the coordinates of each display region is determined, i.e. a sample. Furthermore, each display (such as the kind of display), will have specifications which affects these aspects. Also, please note the combination with Kim for the teaching of multiple panels )

	Lee teaches in Claim 18:
( As disclosed above, part of determining the driving current requires the determined luminance level, which impacts the ELVSS voltage, as described in [0031] )

	Park teaches in Claim 19:
	The method of claim 14, wherein the setting of the off ratio of each of the plurality of display panels is performed before the display panel is initially driven. ( [0072] discloses the values may be selected by a manufacturer, i.e. before normal operation. Respectfully, different displays have different parameters, and it is well known for manufacturers to set these in accordance with the specification. Examiner asserts Official Notice to this )

Response to Arguments
7.	Applicant’s arguments considered, but are respectfully moot in view of new grounds of rejection(s).
	Applicant’s representative, Attorney Ryan Swank, is thanked for his time to discuss the application in an interview held on January 11, 2022. In light of the interview, claim amendment concepts were proposed to better define how the off ratio and initialization voltage were related to each other. In light of the claim amendment, the previous grounds of rejection has been removed. However, upon further consideration, a new grounds has been presented to address the new limitations. As a result, Applicant’s arguments are moot at this time.
	One suggestion to overcome the current rejection would be to better detail the initialization driving power voltage and how this is determined. Lee teaches of luminance characteristics which affect the driving current/conditions, but does not offer much more detail 

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621